In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/901,504 and 16/835,872, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21 – 28, 30 – 33, and 35 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al (US 6,580,840 B1) in view of “Design, analysis, and transmission system performance of a 41 GHz silicon photonic modulator” by Patel et al, Optics Express, Vol. 23, No. 11, pp. 14263 – 14287, 2015 (hereinafter Patel), and further in view of Villarroel et al (US 2019/0324345 A1).
Regarding claim 21, McBrien discloses (e.g., Figs. 4 – 6, 9, and 10; Abstract; 3:36 – 56; 4:24 – 59; 7:59 – 10:61; 12:53 – 13:23) an electrical-optical modulator 190 (“FIG. 9 illustrates a top view of an equalized Mach-Zehnder z-cut single-drive electro-optic modulator 190 according to the present invention” at 12:54 – 57), comprising (see annotated Figs. 9 and 10 below): 
a first section 110 (of length L1) configured for a first electrical-optical interaction between at least one optical waveguide 104,104’ and at least one signal electrode 107,108; 
a second section 114 configured to delay signals of the at least one signal electrode 107,108 or the at least one optical waveguide 104,104’ relative to the first section 110; and 
a third section 112 (of length L2) configured for a second electrical-optical interaction between the at least one optical waveguide 104,104’ and the at least one signal electrode 107,108 according to an opposite modulation polarity relative to the first section 100 (due to a polarity reversal created by an electrode-crossing 198 in the second section 114, which is a “Delay line and Polarity Reversal” section).




    PNG
    media_image1.png
    714
    1501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    811
    1617
    media_image2.png
    Greyscale



Annotated Figs. 9 and 10 of McBrien.
ferroelectric dielectric crystal commonly used for making electro-optic waveguide modulators. McBrien does not expressly teach implementations in other suitable/workable electro-optic material(s) such as semiconductor materials and, in particular, silicon, even though electro-optic waveguide modulators in silicon are well known in the art. For example, Patel describes (Figs. 1, 2, 4, and 5; Abstract; Sections 2.1 – 2.3) an electro-optic waveguide modulator that is formed in a doped silicon material, has a Mach-Zehnder layout (shown in Fig. 1 and being the same layout as that in McBrien), and comprises two optical waveguides (the arms of a Mach-Zehnder waveguide interferometer) and two electrodes (hot and ground electrodes of a traveling-wave type which is the same type as that in McBrien). Patel details (Fig. 2) that each optical waveguide (interferometer arm) includes a semiconductor P-N junction (formed at the interface of a P-doped region and an N-doped region, as seen in Fig. 2: “The SPP configuration was formed by connecting the p-n junctions back to back as depicted by the cross-section in Fig. 2” at 1st complete para. on p.14267) and that there is a bias electrode (a high-inductance DC bias trace shown in Fig. 1) to provide reverse biasing to each semiconductor P-N junction (“In a SPP structure, the biasing is done through an on-chip metal trace having a high inductance instead of external bias-tees and this also allows for denser integration … In our design, the bias is applied via a high-inductance on-chip 6-mm long and 5-µm narrow metal. Reverse bias operation is ensured when |VBias|≥|Vpp/4|, where Vpp is the driving voltage” at 1st complete para. on p.14267, emphasis added).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the electro-optic modulator with three sections (collectively providing a delay and a polarity reversal), as taught by McBrien, can be implemented in a semiconductor material, such as a silicon platform implementation described st para. on p. 14265 of Patel). 
In the electro-optic modulator of the McBrien – Patel combination:   
the first section 110 includes a first semiconductor junction (corresponding to one of or P-N junctions in Fig. 2 of Patel) in the at least one optical waveguide 104,104’ according to a first semiconductor-type ordering, and a first bias electrode (a high-inductance DC bias trace taught by Patel) to provide reverse biasing to the first semiconductor junction (1st complete para. on p.14267 of Patel);
a second section 114 configured to delay signals of the at least one signal electrode 107,108 or the at least one optical waveguide 104,104’ relative to the first section 110; and
the third section 112 includes a second semiconductor junction (corresponding to one of or P-N junctions in Fig. 2 of Patel) in the at least one optical waveguide 104,104’ according to a second semiconductor-type ordering (which is the same ordering (relative orientation of P-doped and N-doped regions) as the first semiconductor-type ordering), and a second bias electrode (either a down-steam portion of the same bias trace or a separately formed trace, as a suitable/workable design choice) to provide reverse biasing to the second semiconductor junction.
As an additional clarification for the second section 114, it is noted that it is a delay and polarity reversal section (identified as 150, 114, and 192 in Figs. 5, 9, and 10 respectively) and provides an RF/electrical delay due to an extra length 194, because the electrical signals propagate along a circuitous/non-collinear path of extra length relative to the optical signals that propagate along a straight path (along the waveguides 104,104’; “The compensation network 150 comprises a hot electrical waveguide 154 and ground electrical waveguide 156 that temporarily directs the electrical signal to the RF delay line section 152 that is in a non-co-linear direction relative to the direction of propagation of the optical signal. The RF delay line section 152 has a length that causes a predetermined RF delay relative to the over a range from zero to one hundred and eighty degrees” at 9:44 – 54, emphasis added). Furthermore, McBrien expressly teaches that the electrodes in the delay and polarity reversal section can have a cross-section/dimensions (e.g., wider electrodes) different from that in the first and second modulation sections (“The compensation network 114 can be designed so that the electrical loss per unit length is significantly lower than the electrical loss per unit length of the electrical waveguide. For example, the electrodes comprising the compensation network 114 can be constructed with wider conductors that have relatively low resistive losses and wider gaps between the conductors, which reduce skin effect losses” at 9:35 – 39, emphasis added). Larger electrode widths and/or inter-electrode gaps change the characteristic impendence of the electrodes and the propagation velocity of the electrical signals along the electrodes. Hence, McBrien generally considers/suggests that the delay and polarity reversal section can be configured to have different electrode and gap sizes and, as such, functions as a velocity change section that changes (increases or decreases) a relative velocity of the signals to the optical signals relative to the first modulation section. While McBrien does not expressly state that the characteristic impendence of the electrodes and the propagation velocity of the electrical signals along electrodes depend on electrode widths and gaps so that a change (e.g., an increase) in electrode widths and/or inter-electrode gaps, changes the propagation velocity of the electrical signals, such fact is well known in the art of electrode lines for electro-optic modulators. In particular, Patel performs basic analysis of the electrodes and directly compares an electrode structure in Fig. 4c that has a different cross-section (wider electrodes) than that of an electrode structure in Fig. 4a. Patel explicitly illustrates the well-known fact that the characteristic impendence (Fig. 5c) and the microwave/RF effective index Neff  (Fig. 5b) of the electrodes depend on their sizes (electrode widths relative to inter-electrode gaps). The propagation velocity v = c/Neff is, by definition, inversely proportional of the microwave/RF effective index Neff, with c being the speed of light in a vacuum. It would have been obvious to a identified as 150, 114, and 192 in Figs. 5, 9, and 10 respectively and having different electrode and gap sizes from those in the first and second modulation sections 110,112; 9:35 – 39) can be configured to be a velocity change section that changes (increases or decreases) a relative velocity (the microwave/RF index change) of the signals to the optical signals relative to the first modulation section, as a suitable/workable design choice that is generally suggested by McBrien and evidenced (by being expressly taught and explicitly illustrated) by Patel. A variation/change of the electrode widths and/or inter-electrode gaps within the velocity change section provides additional flexibility in optimizing its layout: for example, configuring the velocity change section to have a slower velocity (larger RF/microwave index) can shorten the length of the circuitous/non-collinear path of the electrodes for a given/same delay/phase accumulated along the velocity change section (because the delay is inherently proportional to the effective electrical length which is the product length * RF index).
Further, the McBrien – Patel combination considers only embodiments wherein the second semiconductor-type ordering is the same ordering (relative orientation of P-doped and N-doped regions) as the first semiconductor-type ordering. The McBrien – Patel combination does not expressly teach designs with opposite orderings/orientations of the P-N junctions in the first section 110 and the third section 112. However, Villarroel discloses (Figs. 1 and 9; para. 0086 – 0088) an electro-optic modulator that is formed in a doped silicon material (para. 0018 and 0076), has a waveguide Mach-Zehnder interferometer layout (shown in Figs. 1 and 9 and being the same waveguide layout as that in McBrien and Patel), and comprises two optical waveguides (the arms of a Mach-Zehnder waveguide interferometer) and two electrodes (electrodes 431,432 of a traveling-wave type (para. 0040 and 0088) which is the same type as that in McBrien). same ordering/orientation along the entire waveguide length AND a proposed design (Fig. 9) that has a first section with P-N junctions 421a,422a of a first ordering/orientation and a second section with P-N junctions 421b,422b of a second ordering/orientation, the second semiconductor-type ordering being opposite to the first semiconductor-type ordering (“… two HSPMs (examiner’s note: depletion-mode high-speed phase modulators (HSPMs); para. 0003) disposed in the same waveguide arm at opposite side of a TL crossing may be of opposite polarity, so that for example the set of first HSPMs 421 includes two first HSPMs 421a, 421b of opposite polarity disposed at opposite sides of a TL crossing 455, and the set of second HSPMs 422 includes two second HSPMs 422a, 422b of opposite polarity disposed at opposite sides of the TL crossing 455” at para. 0086). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the P-N junctions in the first and second regions of the McBrien – Patel combination can have opposite orderings/orientations relative to each other, as a design choice taught by Villarroel. Opposite orderings/orientations can be used in addition to, or instead of, electrode crossings in McBrien to create polarity reversals and provide more design flexibility in creating them. Furthermore, the use of opposite orderings/orientations facilitates push-pull operation when the modulator is driven by a single differential driver (435 in Fig. 9; para. 0086 of Villarroel).
Finally, it is noted that Villarroel expressly teaches that the P-N junctions 421,421a,421b, 422,422a,422b are all driven by common signals electrodes 431,432, but are each biased by a separate bias electrode (as seen in Fig. 9 which shows bias circuits comprising resistors 441; “In the illustrated embodiment the anode of each HSPMs 421 or, 422 is DC coupled to one of the TLs and is DC biased therefrom with a DC voltage Va that is applied to the TL via resistor 442, while its cathode is AC coupled to the other of the two TLs and is DC biased with voltage Vk through a dedicated resistor 441” at para. 0086, emphasis ).
In light of the foregoing analysis, the McBrien – Patel – Villarroel combination teaches expressly or renders obvious all of the recited limitations.

To sum up the applied prior art, McBrien teaches an electro-optic modulator with three sections, wherein the first and third sections provide modulation of opposite modulation polarity and the second section delays electrical signals and/or optical signals relative to the first section. Patel shows that an electro-optic modulator can be based on a doped semiconductor (silicon) material and comprise P-N junctions. Patel also provides well-known expressions showing that a change in the electrode cross-section leads to an increased or decreased velocity of electrical signals. Villarroel discloses an electro-optic modulator that is based on a doped semiconductor (silicon) material, comprises sections/groups of P-N junctions with opposite orderings/orientations relative to each other, and has separate bias electrodes for different sections/groups with P-N junctions.

As an aside and relevant general comments, the following is noted: 
(a)	An MS thesis by Patel (cited in the 7/20/21 IDS) provides a more comprehensive review of a well-known electric line theory and provides (Section 3.3.3) well-known/college-textbook-level expressions (3.13 – 3.17; Tables 3.1 and 3.2) for the microwave/RF index (proportional to propagation constant ) and impedance Z of common types (CPS and CPW) of traveling-wave electrode lines, the expressions expressly showing that  and Z both depend on the electrode width(s) W and an inter-electrode gap(s) S. Since Applicant has at least the ordinary 
(b)	The electro-optic modulator of McBrien and that of the instant application have the same principle of operation, which is quasi-phase-matching of the microwave and the optical mode by intermittently disposed velocity-change sections that each adjust/reset a relative phase between the microwave and the optical mode in order to increase a total electro-optic phase accumulated by the optical mode along the electrodes. Compared to McBrien, the instant application merely describes a variety of suitable/workable design choices for such velocity-change/phase-adjustment sections, bias electrodes, and P-N junctions, such design choices being well-known in the art with a plethora of prior-art references available. The instant application also describes modulator designs in semiconductor materials, the designs being know in the art, as evidenced by the prior art that is applied for the rejections and cited below as pertinent art.  
Regarding claim 32, the teachings of McBrien, Patel, and Villarroel combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Compared to the latter, claim 32 removes the limitations defining bias electrodes.
Regarding claim 37, the teachings of McBrien, Patel, and Villarroel combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the McBrien – Patel – Villarroel combination considers an electrical-optical modulator, comprising (with reference to Fig. 9 of McBrien):

the first optical waveguide 104 and the second optical waveguide 104’ including first semiconductor junctions (corresponding to the two P-N junctions in Fig. 2 of Patel) according to a first semiconductor-type ordering in the first section; 
a second section 114 configured to increase or decrease a velocity of signals of the first and second signal electrodes 107,108 or the first and second optical waveguides 104,104’ relative to the first section 110 (according to McBrien, as detailed by Patel); and -7-PATENT Continuation of U.S. Patent Application No. 16/836,338 Attorney Docket No. O100-0373C1 
a third section 112 configured for a second electrical-optical interaction between the first optical waveguide 104 and the first signal electrode 107, and between the second optical waveguide 104’ and the second signal electrode 108, 
the first optical waveguide 104 and the second optical waveguide 104’ including second semiconductor junctions (corresponding to the two P-N junctions in Fig. 2 of Patel) according to a second semiconductor-type ordering (either the same as the first semiconductor-type ordering, as in McBrien, or opposite to it, according to Villarroel) in the third section 112.
Regarding claims 22 – 24, 35, 36, 38, and 39, the McBrien – Patel – Villarroel combination considers that the second semiconductor-type ordering can be either the same as the first semiconductor-type ordering (as in McBrien) or opposite to it (according to Villarroel), as suitable/workable design choices. 
Further for claim 22, the McBrien – Patel – Villarroel combination considers that the first semiconductor junction is one of an N-P semiconductor junction or a P-N semiconductor 
Further for claims 23, 24, 35, and 36, the McBrien – Patel – Villarroel combination considers the first semiconductor junction is formed by a first region of a first (e.g., P) semiconductor type adjacent to a second region of a second (N) semiconductor type according to the first semiconductor-type ordering, and the second semiconductor junction is formed by a third region of the second (N) semiconductor type adjacent to a fourth region of the first (P) semiconductor type according to the second semiconductor-type ordering, wherein the first region is lateral to the second region and the third region is lateral to the fourth region, relative to a (longitudinal) direction of propagation of the electrical-optical modulator (as identified in annotated Fig. 9 of McBrien), as evident from Figs. 1 and 2 of Patel and Fig. 9 of Villarroel.
Further for claim 38, the McBrien – Patel – Villarroel combination considers that the first optical waveguide 104 and the second optical waveguide 104’ respectively include, in series, a P-N semiconductor junction and an N-P semiconductor junction in one of the first section or the third section, and the first optical waveguide 104 and the second optical waveguide 104’ respectively include, in series, an N-P semiconductor junction and a P-N semiconductor junction in the other of the first section or the third section, i.e., the second semiconductor-type ordering is opposite to the first semiconductor-type ordering (according to Villarroel).
Further for claim 39, the McBrien – Patel – Villarroel combination considers that a semiconductor junction (P-N junction), of the first semiconductor junctions or the second semiconductor junctions, includes adjacent regions of different semiconductor types (P and N), wherein the adjacent (P and N) regions are lateral relative to a (longitudinal) direction of 
Regarding claim 25, the McBrien – Patel – Villarroel combination considers that the second section 114 is used only for a delay, not modulation, and therefore renders obvious that the second section 114 does not have to have P-N junctions and may include an undoped (intrinsic) semiconductor region.
Alternatively or additionally, the Examiner takes official notice that the use of undoped (intrinsic) semiconductor regions is well known in the art of semiconductor waveguide devices. An undoped (intrinsic) semiconductor region would be an obvious design choice for the second region which does not have to create any electro-optic modulation. Furthermore, undoped (intrinsic) semiconductors advantageously have lower optical propagation loss that doped semiconductors. 
Regarding claim 26, the McBrien – Patel – Villarroel combination considers (with reference to annotated Fig. 9 of McBrien) that the at least one optical waveguide 104,104’ includes a first optical waveguide 104 and a second optical waveguide 104’, and the at least one signal electrode 107,108 includes a first signal electrode 107 and a second signal electrode 108, wherein the first optical waveguide 104 and the second optical waveguide 104’ may be on opposite sides of the first bias electrode in the first section 110 (as a suitable/workable design choice evident from Fig. 9 of Villarroel), and the first optical waveguide 104 and the second optical waveguide 104’ are on opposite sides of the second bias electrode in the third section 112 (as a suitable/workable design choice evident from Fig. 9 of Villarroel).
Regarding claims 27 and 28, the McBrien – Patel – Villarroel combination considers that the first bias electrode is electrically isolated from the second bias electrode (as evident from 
Regarding claims 30 and 40, McBrien expressly teaches that the electrodes 107,108 in the second section 114 (delay and polarity reversal section) can have a cross-section/dimensions (e.g., wider electrodes) different from that in the first and third sections 110,112 (“The compensation network 114 can be designed so that the electrical loss per unit length is significantly lower than the electrical loss per unit length of the electrical waveguide. For example, the electrodes comprising the compensation network 114 can be constructed with wider conductors that have relatively low resistive losses and wider gaps between the conductors, which reduce skin effect losses” at 9:35 – 39, emphasis added). Larger electrode widths and/or inter-electrode gaps change the characteristic impendence of the electrodes and the propagation velocity of the electrical signals along the electrodes. 
Furthermore, Patel explicitly illustrates the well-known fact that the characteristic impendence (Fig. 5c) and the microwave/RF effective index Neff  (Fig. 5b) of the electrodes depend on their sizes (electrode widths relative to inter-electrode gaps).
A variation/change of the electrode widths and/or inter-electrode gaps within the velocity change section provides additional flexibility in optimizing its layout: for example, configuring the velocity change section to have a slower velocity (larger RF/microwave index) can shorten the length of the circuitous/non-collinear path of the electrodes for a given/same delay/phase accumulated along the velocity change section (because the delay is inherently proportional to the effective electrical length which is the product length * RF index).
Regarding claim 31, the McBrien – Patel – Villarroel combination considers that the at least one optical waveguide 104,104’ includes a path-length delay in the first section 110 and the third section 112, or includes the path-length delay in the second section 114: Figure 13 of “Optical waveguides 711, 712 that form the two arms of the MZI may be implemented in a silicon layer of the chip, with one or more p/n junctions formed in each of the waveguides along their length. The waveguides 731, 732 may have one or more waveguide loops 640 spread along the length of the device to provide velocity matching with the RF signals propagating along TLs 731 and 732” at para. 0093 of Villarroel, emphasis added). 
Regarding claim 33, the McBrien – Patel – Villarroel combination considers an embodiment wherein the at least one signal electrode includes a first electrode and a second electrode of a dual-drive electrode pair (21,22 in Fig. 1B; 431,432 in Fig. 9 of Villarroel; “The present invention generally relates to optical modulators, and more particularly relates to a broad-band Mach-Zehnder optical waveguide modulator configured for dual-differential driving” at para. 0001, emphasis added), and wherein the first electrode and the second electrode are on opposite sides of the at least one optical waveguide (11,12 in Fig. 1B; 11,112 in Fig. 9).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McBrien in view of Patel, in view of Villarroel, and further in view of Ji et al (US 2020/0285084 A1).
Regarding claim 29, the McBrien – Patel – Villarroel combination does not teach that the doped (P and N) regions of the P-N junctions can be interdigitated, even though such design choices are well known in the art of electro-optic semiconductor modulators. For example, Ji discloses (Figs. 2, 4, 6, and 8; Abstract; para. 0021 – 0032) an electro-optic semiconductor modulator that has a Mach-Zehnder interferometer layout (Fig. 11; which is the same general layout as that in each of McBrien, Patel, and Villarroel) and comprises an optical waveguide 30 and a plurality of doped regions 12,22 that are interdigitated/alternated (“End portions 121 of the plurality of P-type doped link arms 12 and end portions 221 of the plurality of N-type doped link arms 22 are alternately arranged along a ). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the doped (P and N) regions of the P-N junctions of the McBrien – Patel – Villarroel combination can be interdigitated/alternated, in accordance with the teachings of Ji, in order to increase a total area of a depletion layer (that modulated a phage of light) and thereby improve/increase the efficiency of the modulator (“Purposes of the present disclosure include providing an electro-optic modulator that offers advantages such as high bandwidth, low losses, and high modulation efficiency” at para. 0005 of Ji).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over McBrien in view of Patel, in view of Villarroel, and further in view of Velthaus et al (US 2016/0363834 A1).
Regarding claim 34, while the McBrien – Patel – Villarroel combination considers, by way of example but not limitation, only designs with continuous electrodes or electrode sections interconnected by a wire bond (Fig. 10 of McBrien), even though electrodes having gaps configured to provide capacitive coupling are well known in the art. For example, Velthaus discloses (Figs. 2A – 2C; 6, and 7; Abstract; para. 0002, 0003, 0087 – 0092) an electrical arrangement for an electro-optic modulator, wherein two electrode segments 51,52 have a gap therebetween and are electromagnetically coupled by capacitive coupling. Such coupling capacitor would be an obvious choice to a person of ordinary skill in the art in order to electromagnetically interconnect electrodes segments in the second section, instead of a wire bond (in Fig. 10 of McBrien) and has an advantage of reduced/eliminated inductance that would otherwise deteriorate the modulation bandwidth (“The inductance of the bonding wires, however, causes reflection of the high frequency electrical signal supplied to the travelling wave electrodes that may deteriorate the ). Furthermore, a coupling capacitor is a reactance and causes an electrical delay, as intended by McBrien for the second section 114 (delay section). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,251,408 B1
US 2009/0263078 A1
US 10,241,354 B1
US 10,120,212 B2
US 2017/0075148 A1
US 2015/0212346 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896